Citation Nr: 0925501	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1976 to September 1979.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from an April 
2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2004, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  In a decision 
issued in December 2005, the Board, in pertinent part, denied 
the Veteran's claim of service connection for a back 
disability.  The Veteran appealed that decision to the Court.  
In August 2008, the Court issued a memorandum decision that 
vacated the December 2005 Board decision with respect to this 
issue and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the memorandum 
decision.  In May 2009, the Veteran submitted additional 
evidence without a waiver of RO initial review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Court's memorandum decision found that the Board did not 
provide adequate reasons and bases for determining that VA 
complied with its duty to assist the Veteran since he was not 
provided with an examination.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  Subsequent to the Board's December 2005 
decision, the Court held, in the case of McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006), that the requirement 
that a disability "may be associated" with service is a 
"low threshold" standard.

Here, the record shows that the Veteran was treated for low 
back pain twice during service, in September 1977 and 
November 1977.  November 1997 private treatment records show 
a diagnosis of recurrent lumbar syndrome with degenerative 
disc disease, previous laminectomy discectomy at L4-5 on the 
right and a history of L5-S1 radiculopathy on the left.  
Hence, the record reflects the Veteran received treatment for 
back pain during service and that he has a chronic low back 
disability.  At the November 2004 hearing, the Veteran 
testified that shortly after his discharge from service he 
began a job working with bearings where he experienced back 
problems.  He testified that he worked in that job for about 
four or five months and was laid off because he did not have 
evidence of back problems from a doctor to support his 
complaints that his job duties were exacerbating his back 
pain.  His back continued to hurt intermittently until 1987 
when it went out on him and he first went to see a doctor.  
Since experiencing back pain is a symptom capable of lay 
observation and description, the Veteran is competent to 
provide evidence of such symptoms.  38 C.F.R. § 3.159(a)(2).  
Thus, the Board finds that his lay testimony is sufficient to 
satisfy the low threshold standard that the Veteran's back 
disability may be associated with service as it indicates 
possible continuity of symptomatology.  As the record 
contains insufficient medical evidence for the Board to make 
a decision on the claim, a VA examination to obtain an 
opinion is necessary.

Review of the record reveals there also may be some 
outstanding treatment records that should be secured.  
Specifically, the record reflects the Veteran underwent a 
discectomy in December 1987 at the Texas Back Institute 
(TBI).  While a February 2003 letter to TBI requested records 
from December 1987 to December 1988, TBI sent VA records from 
March 1996 to February 1998.  While these records referred to 
the 1987 surgery, the actual records pertaining to this 
surgery were not provided.  Hence, it appears that these 
records may remain outstanding and they should be obtained on 
remand, if available.  Additionally, in May 2009, the Veteran 
submitted a statement from S. B. T., D. O. that he treated 
the Veteran for back pain in March 2002, July 2006, and 
October 2007.  These records should also be requested and 
secured.

The record also reflects the Veteran seeks treatment at the 
VA Medical Center in Dallas for his back when he experiences 
exacerbations of pain.  The most recent VA treatment records 
that have been associated with the claims file are from July 
2005.  As VA treatment records are constructively of record 
and may be pertinent to the Veteran's claim, they should be 
secured and associated with the claims file.  

In May 2009, the Veteran submitted his own affidavit 
addressing continuity of symptomatology of his back 
disability since service, a statement from S. B. T., D. O., 
and several lay witness affidavits.  He specifically asked 
that his case be remanded to the RO for review of this 
evidence.  As the RO has not yet reviewed this evidence and 
it appears to be pertinent to the Veteran's claim, it must be 
reviewed initially by the RO on remand.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Notably, because the claim is being 
remanded anyway, this procedural development will not add 
significant additional delay to the processing of the appeal 
in this matter.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
asking him to identify any treatment or 
evaluation he has had for his back 
disability and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  Of particular 
interest are 1987 and 1988 treatment 
records from the Texas Back Institute and 
records from S. B. T., D. O.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  The RO must 
obtain any updated VA treatment records 
since July 2005 that have not been 
associated with the claims file.

2.	The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the nature and 
likely etiology of his back disability.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination.  The examiner should provide 
an opinion regarding the following:

Is it at least as likely as not (i.e., a 
50 percent or better probability) that the 
Veteran's current back disability had its 
onset in, or is otherwise related to, his 
military service, to include September and 
November 1977 treatment therein? 

The examiner should explain the rationale 
for all opinions provided and should 
comment on the effect of any post-service 
intercurrent work-related injuries 
reflected in the record.  

3.	The RO should then re-adjudicate the 
claim (specifically including initial 
consideration of the additional evidence 
received by the Board in May 2009 without 
a waiver of RO review).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court as expressed in its memorandum decision.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




